Response to Request for Reconsideration

Rejections under 35 USC § 112 (b):
	The remarks take the general position that the amendment to claim 11 overcomes the indefinite rejection.  This is not persuasive.  Initially, the amendment to claim 11, if entered would recite “comprising and  a plurality of ion acceleration electrode”.  This is nonsensical.  It appears “and” was meant to be cancelled.  Moreover, claim 11 introduces “a plurality of acceleration electrodes”, claim 1 already requires the “ion accelerator is configured to receive ions travelling in a first direction between electrodes”.  That is, claim 1 appears to require the ion accelerator to have a plurality of electrodes, therefore it is unclear whether these are the same or different from the electrodes of claim 11.  Therefore, even if the amendment were entered claim 11 would still be indefinite.

Rejections under 35 USC § 102:
	Claims 12 and 40 were not considered in these rejections.  Therefore, the amendment, if entered requires further consideration. 

	Rejections under 35 USC § 103: Brown in view of Hoyes
The remarks take the position that Hoyes does not teach the ion accelerator configured to receive ions travelling in a first direction between electrodes that diverge or converge in the first direction.  This is not persuasive.  Hoyes is silent as to how the ions  are received.  However, Hoyes is clear to indicate that the type of TOF used is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 10, the remarks argue that G1 and G2 tare tilted opposite direction as compared to the pusher and G1 therefore would not amplify the time front tilt.  The claim does not require which direction the tilt is amplified. Therefore, any direction of tilt adjustment is an amplification of tilt.  Figures 3, 4 and 4 all show the left portion of the ions in L1 tilted.  By L3 the left portion is towards the vertical direction, 
The remarks do not address claim 12, thus even if the amendment were entered the claims would still be obvious as discussed.

Rejections under 35 USC § 103: Davis
	The remarks take the position that Davis fails to disclosed using a wedge-shaped electric field region to tilt the time front of the ions passing therethrough so as to at least partially counteract the tilting of the time front by the ion deflector.  This has not been found persuasive.  Davis clearly teaches a wedge-shaped electric field region in figure 6 to tilt the time front of the ions passing therethrough.  The deflector effects the time front due to its perpendicular direction of the deflection field.  That is, the ions that are most effected by the wedge-shaped field spend the shortest time in the deflector and least deflected.  The ions least effected by the wedge-shaped field spend the most time in the deflector and most deflected.  Thus, the ions at the bottom of the wedge-shaped field are initially tilted in front of the ions of the same m/z at the top of the wedge-shaped field as they enter the deflector field.  In the deflector field, the ions at the top have a greater component of velocity so as to focus in time and space with the ions at the bottom after deflection1.  Thus, the deflection while causing focus of the ions, also effects the time-front depending on the ion’s spatial location along the y axis of figure 6.  Since all ions 
	Therefore, the remarks have been found unpersuasive.  The amendment will not be entered as it requires further consideration of at least claim 5 which was rejected over Davis in view of Verenchikov et al., which does not consider claim 12, which if entered would be required by claim 1.  Additionally, claim 12 requires further consideration in view of the other references which were not used to teach claim 12 as it was taught by the combination of references as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note page 12 of Davis teaches differences in velocities is compensated for by differences in flight times inside plates 80/80’.  That is, in order for ions to be brought into focus when downstream ions have higher initial velocity, the upstream ions must be accelerated in the deflector to bring to focus in time and space.  Such an acceleration before focus point results in a tilting of the time front of the upstream ions relative to the downstream ions.